United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                        July 3, 2003
                                FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                 _________________________                                Clerk
                                        No. 02-50451
                                   SUMMARY CALENDAR
                                 _________________________

UNITED STATES OF AMERICA

                      Plaintiff - Appellee

   v.

SAUL CARRASCO LARA, also known as Samuel Carrasco Lara

                      Defendant - Appellant

______________________________________________________________________________

                     Appeal from the United States District Court
                          for the Western District of Texas
                               (MO-01-CR-115-ALL)
______________________________________________________________________________

Before REYNALDO G. GARZA, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

        Saul Carrasco Lara was convicted by a jury of receiving and possessing matter containing

visual depictions of minors engaged in sexually explicit conduct in violation of 18 U.S.C. § 2252

(a)(2) and 18 U.S.C. § 2252 (a)(4). The district court sentenced Lara to concurrent terms of 180

and 60 months in prison and a three year period of supervised release.




        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                               -1-
                                                  I.

       Lara contends that the district court erred in denying his motion to suppress evidence that

was seized from his apartment pursuant to a search warrant. Lara asserts that the affidavit

supporting the search warrant was based upon an unreliable source –i.e., the fourteen-year-old

victim of defendant’s sexual assault in a related but separate case. He argues that, because the

source was unreliable, the information derived therefrom was not reasonably credible.

       The affidavit contained information based on police reports and statements from the

victim. It set forth reasons for issuing the warrant and showed that the victim had not only been a

party to a lengthy association with Lara, but also that the victim had been inside Lara’s apartment

numerous times. The affidavit also included the child advocacy center representative’s assertion

that the victim was credible. It described the place to be searched and the items sought.

Furthermore, the affidavit provided information from the FBI Behavioral Science Unit that

supported the belief that the evidence sought would be present in the apartment.

       The affidavit was sufficiently detailed and specific; it was not so lacking in indicia of

probable cause as to render the officers’ good-faith reliance on the warrant entirely unreasonable.

United States v. Cherna, 184 F.3d 403, 407-08 (5th Cir. 1999); United States v. Satterwhite, 980

F.2d 317, 320 (5th Cir. 1992).

                                                 II.

       Lara also contends that the Assistant United States Attorney (“AUSA”) invaded the

province of the jury and vouched for witness testimony when, during closing argument, he stated

that the victim’s testimony was the “only credible evidence” and that Lara was “guilty.”

According to Lara, these comments constituted plain error that affected his substantial rights and


                                                 -2-
deprived him of a fair trial.

          On plain error review, we will reverse a conviction based on improper comments “‘only if

the government’s closing arguments seriously affected the fairness or integrity of the proceedings

and resulted in a miscarriage of justice.’” United States v. Knezek, 964 F.2d 394, 400 (5th Cir.

1992)(quoting United States v. Hatch, 926 F.2d 387, 394 (5th Cir), cert. denied, 500 U.S. 943,

111 S.Ct. 2239, 114 L.Ed.2d 481 (1991)).

          The AUSA’s comments emphasized to the jury the evidence supporting the victim’s

reliability and were offered in response to defense counsel’s attempts to impugn the victim’s

credibility. The AUSA’s comments directed the jury to make logical and fair inferences from the

evidence. See United States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995); see also United

States v. Loney, 959 F.2d 1332, 1343 (5th Cir. 1992)(“it is well established that a prosecutor may

recite to the jury those inferences and conclusions he wishes them to draw from the evidence so

long as those inferences are grounded upon the evidence”). Lara has not shown that the AUSA’s

closing remarks were improper, nor has he shown that the comments “seriously affected the

fairness or integrity of the proceedings and resulted in a miscarriage of justice.” Knezek, 964 F.2d

at 400.

                                                  III.

          Lara further contends that the evidence was not sufficient to support his conviction for

violating 18 U.S.C. § 2252(a)(2) and (a)(4). He asserts that the evidence depicted only nudity of

children and did not depict minors engaged in sexually explicit conduct. In support of his

assertions, Lara notes that a government witness testified that it was difficult to discern whether

certain images found on Lara’s computer were actually images of minors.


                                                  -3-
       We must determine “whether a rational trier of fact could have found the elements of the

offense [at issue] beyond a reasonable doubt.” United States v. Crow, 164 F.3d 229, 237 (5th Cir.

1999). “We view the evidence in the light most favorable to the government.” Id.

       Section 2252(a)(2) “makes it a crime to knowingly receive any visual depiction of a minor

engaged in sexually explicit conduct via interstate commerce.” Crow, 164 F.3d at 236. Section

2252(a)(4) criminalizes the knowing possession of “three or more matters which contain visual

depictions that had been shipped and transported in interstate and foreign commerce, the

production of which involved the use of a minor engaging in sexually explicit conduct.” United

States v. Kimbrough, 69 F.3d 723, 726 (5th Cir. 1995). The identification “of visual depictions of

minors engaging in sexually explicit conduct” is a factual determination. Kimbrough, 69 F.3d at

727-28.

       The record before this Court reveals that it was sufficiently established that the images

depicted minors engaging in sexual acts. Firstly, testimony was offered –from both the victim and

a police detective– to establish that the images depicted minors engaging in the necessary

conduct. The jury was free to believe the witnesses’ testimony. United States v. Martinez, 975

F.2d 159, 161 (5th Cir. 1992). Secondly, the jury was entitled to consider the exhibits, which,

despite Lara’s arguments to the contrary, seem to clearly depict the necessary conduct.

                                                IV.

       For the foregoing reasons, the judgement of the district court is AFFIRMED.




                                                -4-
-5-